DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states: the outlet openings extend tangentially outwards or coaxially to the suction opening. While the drawings depict the outlet openings extending tangentially outwards, it is unclear how these outlet openings can be coaxial to the suction opening since this is not really explained in the specification or shown in the drawings.  
Claim 5 recites the limitation “the radially external peripheral wall " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geffert (US 2018/0149171).Regarding Claim 1:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1) with an electric drive (drive 12 which may be an electric motor, see paragraph [0036]), having a housing (2) with a suction opening (5) and a plurality of outlet openings (3 outlet openings all depicted as 6 in Figure 1) that comprises a conveying element (9) which is rotatably received in the housing to produce a fluid flow from the suction opening to the respective outlet opening (see paragraph [0036]), wherein the outlet openings (6) are mounted to the housing at least axially spaced from each other (as seen in Figure 6, the outlet openings 6 are axially and radially spaced from each other).Regarding Claim 2:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein a rotatable ring element (13) is provided radially outside the conveying element inside the housing (see Figures 1 and 7), by means of which the fluid flow through the respective outlet opening is adjustable (as depicted in Figures 9-12 and described in paragraphs [0062]-[0066]).Regarding Claim 3:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the conveying device comprises an axially mounted parting plane (as seen in Figure 7, the Regarding Claim 4:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the outlet openings (6) extend tangentially outwards (see Figure 6).Regarding Claim 5:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the outlet openings (6) are distributed at the radially external peripheral wall (8) in the circumferential direction and arranged at a distance to each other (see Figure 1 and paragraph [0045]).Regarding Claim 6:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the suction opening (5) is arranged concentrically to the rotary axis of the conveying device (as seen in Figures 1 and 6).Regarding Claim 7:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the adjustable ring element (13) is adjustable in the circumferential direction (as depicted in Figures 9-12 and described in paragraphs [0062]-[0066]).Regarding Claim 8:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the conveying device is a compressor (Geffert discloses that this conveying device is intended for use as a water pump, see paragraph [0001]. However, it is known in the art Regarding Claim 9:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the conveying device is a liquid pump (Geffert discloses that this conveying device is intended for use as a water pump, see paragraph [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for multiple outlet devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746